

115 S541 IS: Macadamia Tree Health Initiative Act of 2017
U.S. Senate
2017-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 541IN THE SENATE OF THE UNITED STATESMarch 7, 2017Ms. Hirono (for herself and Mr. Schatz) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Food, Agriculture, Conservation, and Trade Act of 1990 to provide for a macadamia tree
			 health initiative, and for other purposes.
	
 1.Short titleThis Act may be cited as the Macadamia Tree Health Initiative Act of 2017. 2.Macadamia tree health initiativeSection 1672(d) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5925(d)) is amended by adding at the end the following:
			
 (11)Macadamia tree health initiativeResearch and extension grants may be made under this section for the purposes of— (A)developing and disseminating science-based tools and treatments to combat the macadamia felted coccid (Eriococcus ironsidei); and
 (B)establishing an areawide integrated pest management program in areas affected by, or areas at risk of being affected by, the macadamia felted coccid (Eriococcus ironsidei)..